Exhibit 99.1 PRIMERICA REPORTS THIRD QUARTER 2015 RESULTS 21% growth in life insurance policies issued 7% increase in life insurance licensed representatives to 104,702 Record diluted EPS and diluted operating EPS of $0.98 16.8% net income return on stockholders’ equity and 17.7% net operating income return on adjusted stockholders’ equity (ROAE) Duluth, GA, November 4, 2015 – Primerica, Inc. (NYSE: PRI) announced today financial results for the quarter ended September 30, 2015.Total revenues were $355.8 million in the third quarter of 2015 and net income was $49.4 million, or $0.98 per diluted share. In the third quarter operating revenues increased by 5% to $356.1 million and net operating income increased 18% to $49.5 million compared with $339.1 million and $41.8 million, respectively, in the third quarter of 2014.Operating results were driven by growth in the Term Life segment including 21% growth in life insurance policies issued and an 11% increase in net premiums.Investment and Savings Products segment revenues remained consistent with the strong performance in the third quarter of 2014.Year-over-year net operating income was impacted by an unusually high level of incurred claims in the prior year period as well as $5.1 million of employee equity award expense related to the addition of retirement provisions to the 2014 awards in the third quarter of last year. The declining Canadian dollar value reduced operating revenues by approximately $11.5 million and net operating income by approximately $2 million versus the prior year period. Glenn Williams, Chief Executive Officer said, “We achieved record performance in the third quarter of 2015 with net operating income per diluted share of $0.98 and operating ROAE of 17.7%.Our ongoing efforts to expand distribution resulted in a 7% increase in the size of our life insurance licensed salesforce which contributed to the 21% growth in life insurance policies issued compared with third quarter a year ago.Our strong across-the-board performance is evidence of our organizational momentum and outstanding sales force leadership.As we move toward 2016, we expect continued solid performance as we follow-through with business enhancements and capital deployment to deliver strong results.” 1 Distribution Results ● The size of our life-licensed sales force increased 7% to 104,702 at September 30, 2015 compared with 97,966 at September 30, 2014, and increased 4% from 101,008 at June 30, 2015.In the third quarter, recruiting of new representatives increased 34% versus the year ago quarter, reflecting continued positive momentum in the business as well as the impact of convention announcements. Recruiting growth in recent periods coupled with strong focus on licensing led to 27% growth in new life licensed representatives compared with the prior year period.On a sequential quarter basis, new life insurance licenses increased 7% and recruiting of new representatives increased 9%. ● In the third quarter, term life insurance policies issued grew 21% to 66,658 compared with the third quarter of 2014 due to a larger life licensed sales force and productivity that was at the high-end of the historical range.Productivity in the quarter increased to 0.22 policies per life licensed representative per month from 0.19 in the prior year quarter reflecting the continued success in meeting the growing needs of the middle market. On a sequential quarter basis, term life insurance policies issued decreased 2% compared with the seasonally higher second quarter of 2015. ● For the quarter, Investment and Savings Products net inflows were about $200 million while ending client asset values declined 3% year-over-year to $45.85 billion primarily reflecting market performance and the declining Canadian dollar value in the third quarter.ISP sales of $1.37 billion remained consistent with the strong sales in the prior year period.On a sequential quarter basis, total ISP sales decreased 13% versus the seasonally strong sales in the second quarter and average client asset values declined 3% compared with the second quarter. Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.In the third quarter of 2015, a change was made to the basis of allocating net investment income and interest expense between segments. Now, the Term Life Insurance segment is only allocated the portion of net investment income that equally offsets the assumed net interest accreted to the segment’s future policy benefit reserve liability less deferred acquisition costs. All remaining net investment income and interest expense incurred is attributed solely to the Corporate and Other Distributed Products segment. This change does not impact the Company's consolidated financial statements. Refer to the Current Report on Form 8-K dated September 25, 2015 for additional information. 2 Results for the segments are shown below. Actual Operating (1) Q3 2015 Q3 2014 % Change Q3 2015 Q3 2014 % Change ($ in thousands) ($ in thousands) Revenues: Term Life Insurance $ $ 11
